Case 18-35489   Doc 14   Filed 01/03/19 Entered 01/03/19 18:15:01   Desc Main
                          Document     Page 1 of 28
Case 18-35489   Doc 14   Filed 01/03/19 Entered 01/03/19 18:15:01   Desc Main
                          Document     Page 2 of 28
Case 18-35489   Doc 14   Filed 01/03/19 Entered 01/03/19 18:15:01   Desc Main
                          Document     Page 3 of 28
Case 18-35489   Doc 14   Filed 01/03/19 Entered 01/03/19 18:15:01   Desc Main
                          Document     Page 4 of 28
Case 18-35489   Doc 14   Filed 01/03/19 Entered 01/03/19 18:15:01   Desc Main
                          Document     Page 5 of 28
Case 18-35489   Doc 14   Filed 01/03/19 Entered 01/03/19 18:15:01   Desc Main
                          Document     Page 6 of 28
Case 18-35489   Doc 14   Filed 01/03/19 Entered 01/03/19 18:15:01   Desc Main
                          Document     Page 7 of 28
Case 18-35489   Doc 14   Filed 01/03/19 Entered 01/03/19 18:15:01   Desc Main
                          Document     Page 8 of 28
Case 18-35489   Doc 14   Filed 01/03/19 Entered 01/03/19 18:15:01   Desc Main
                          Document     Page 9 of 28
Case 18-35489   Doc 14   Filed 01/03/19 Entered 01/03/19 18:15:01   Desc Main
                          Document     Page 10 of 28
Case 18-35489   Doc 14   Filed 01/03/19 Entered 01/03/19 18:15:01   Desc Main
                          Document     Page 11 of 28
Case 18-35489   Doc 14   Filed 01/03/19 Entered 01/03/19 18:15:01   Desc Main
                          Document     Page 12 of 28
Case 18-35489   Doc 14   Filed 01/03/19 Entered 01/03/19 18:15:01   Desc Main
                          Document     Page 13 of 28
Case 18-35489   Doc 14   Filed 01/03/19 Entered 01/03/19 18:15:01   Desc Main
                          Document     Page 14 of 28
Case 18-35489   Doc 14   Filed 01/03/19 Entered 01/03/19 18:15:01   Desc Main
                          Document     Page 15 of 28
Case 18-35489   Doc 14   Filed 01/03/19 Entered 01/03/19 18:15:01   Desc Main
                          Document     Page 16 of 28
Case 18-35489   Doc 14   Filed 01/03/19 Entered 01/03/19 18:15:01   Desc Main
                          Document     Page 17 of 28
Case 18-35489   Doc 14   Filed 01/03/19 Entered 01/03/19 18:15:01   Desc Main
                          Document     Page 18 of 28
Case 18-35489   Doc 14   Filed 01/03/19 Entered 01/03/19 18:15:01   Desc Main
                          Document     Page 19 of 28
Case 18-35489   Doc 14   Filed 01/03/19 Entered 01/03/19 18:15:01   Desc Main
                          Document     Page 20 of 28
Case 18-35489   Doc 14   Filed 01/03/19 Entered 01/03/19 18:15:01   Desc Main
                          Document     Page 21 of 28
Case 18-35489   Doc 14   Filed 01/03/19 Entered 01/03/19 18:15:01   Desc Main
                          Document     Page 22 of 28
Case 18-35489   Doc 14   Filed 01/03/19 Entered 01/03/19 18:15:01   Desc Main
                          Document     Page 23 of 28
Case 18-35489   Doc 14   Filed 01/03/19 Entered 01/03/19 18:15:01   Desc Main
                          Document     Page 24 of 28
Case 18-35489   Doc 14   Filed 01/03/19 Entered 01/03/19 18:15:01   Desc Main
                          Document     Page 25 of 28
Case 18-35489   Doc 14   Filed 01/03/19 Entered 01/03/19 18:15:01   Desc Main
                          Document     Page 26 of 28
Case 18-35489   Doc 14   Filed 01/03/19 Entered 01/03/19 18:15:01   Desc Main
                          Document     Page 27 of 28
Case 18-35489   Doc 14   Filed 01/03/19 Entered 01/03/19 18:15:01   Desc Main
                          Document     Page 28 of 28
